DENY; and Opinion Filed August 27, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01096-CV

                               IN RE NEILA FLOREY, Relator

                      Original Proceeding from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. 12-1362-P2

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Fillmore
        Relator filed this petition for writ of mandamus requesting that the Court direct the trial

court to vacate its July 9, 2014 order overruling relator’s objections to various deposition

questions, vacate the trial court’s findings of fact with regard to the order, deny the real party’s

motion to compel a continuation of relator’s deposition, and prohibit inquiry into or introduction

of any evidence at trial or at hearings concerning various communications that relator contends

are privileged. The facts and issues are well-known to the parties, so we do not recount them

here.

        Although relator has provided an appendix in support of her petition for writ of

mandamus, the appendix does not comply with rule 52.3(k) of the Texas Rules of Appellate

Procedure. Rule 52.3(k) requires that the appendix contain “a certified or sworn copy of any

order complained of, or any other document showing the matter complained of.” TEX. R. APP. P.

52.3(k). The documents attached to relator's petition are not sworn or certified copies as required
by rule 52.3(k). Because relator has failed to authenticate the mandamus record as required by

the rules of appellate procedure, she has failed to establish her right to relief. TEX. R. APP. P.

52.8. Accordingly, we deny the petition.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE

141096F.P05




                                               –2–